Filed 7/8/16 Conservatorship of K.S. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


                                                                     H042494
Conservatorship of the Person of K.S.                               (Santa Clara County
                                                                     Super. Ct. No. MH037724)


KRISTINA CUNNINGHAM, as Public
Guardian, etc.,

         Petitioner and Respondent,

         v.

K.S.,

         Objector and Appellant.



         Appellant K.S. appeals from an order appointing respondent Santa Clara County
Public Guardian (public guardian) as conservator of his person. (Welf. & Inst. Code,
§ 5350 et seq.) We will dismiss the appeal as moot.
         After holding an evidentiary hearing on March 18, 2015, the trial court found that
K.S. was gravely disabled and appointed the public guardian as his conservator. The
conservatorship automatically expired one year later in March 2016. (Welf. & Inst.
Code, § 5361.) On May 5, 2016, the trial court dismissed the public guardian’s petition
for reappointment on the ground that K.S. would benefit from an alternative plan of
treatment and discharged the public guardian from further duties and responsibilities as
K.S.’s conservator.1
       We asked the parties to submit briefs addressing the mootness of this appeal. The
public guardian submitted a letter brief in which she represented that both parties agree
that the appeal is moot.
       “A case is moot when the decision of the reviewing court ‘can have no practical
impact or provide the parties effectual relief. [Citation.]’ [Citation.]” (MHC Operating
Limited Partnership v. City of San Jose (2003) 106 Cal. App. 4th 204, 214.) However,
when “ ‘a pending case poses an issue of broad public interest that is likely to recur, the
court may exercise an inherent discretion to resolve that issue even though an event
occurring during its pendency would normally render the matter moot.’ [Citations.]” (Id.
at pp. 214-215.)
       The sole issue on appeal is whether there was substantial evidence to support the
order depriving K.S. of his right to make routine medical decisions. Since K.S. is no
longer under conservatorship and thus no longer subject to the order regarding routine
medical decisions, this court’s ruling can have no practical effect. Moreover, since the
issue presented on appeal does not meet the standard of continuing interest to the rights
of conservatees generally, we decline to exercise our discretion to decide the issue.
       The appeal is dismissed as moot.




1
       This court has taken judicial notice of the May 5, 2016 order. (Evid. Code, § 452,
subd. (d).)
                                              2
                                 _______________________________
                                 Mihara, J.



WE CONCUR:




______________________________
Elia, Acting P. J.




______________________________
Bamattre-Manoukian, J.




                                   3